Citation Nr: 0106566	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches secondary 
to a service-connected right shoulder disorder.

2.  Entitlement to an increased rating for a right shoulder 
disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for anesthesia of the 
right ulnar nerve, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for a scar below the 
right clavicle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for 
headaches secondary to a service-connected right shoulder 
disorder, and which denied increased ratings for a right 
shoulder disorder, for anesthesia of the right ulnar nerve 
and for a scar below the right clavicle.  The Board addresses 
the issues pertaining to headaches, a right shoulder disorder 
and anesthesia of the right ulnar nerve in the REMAND portion 
of this decision.

The record includes a report of a September 1999 VA joints 
examination during which the veteran stated that 
symptomatology associated with his service-connected 
disorders had become so severe as to preclude him from 
working as a rancher.  In November 1998 the veteran told a VA 
fee basis examiner that this symptomatology also had forced 
him to quit earlier occupations, first as a truck driver, 
then as an electrician.  The Board finds that the veteran has 
submitted a claim of entitlement to a total disability rating 
based upon individual unemployability and refers the matter 
back to the RO for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of the appeal on the issue of 
evaluation of a scar below the right clavicle.

2.  The veteran's service-connected scar below the right 
clavicle is curved, very tender and at least 21cm long, with 
normal skin texture and without ulceration, breakdown, 
hypertrophy, depression, inflammation, edema, keloid 
formation, discoloration or disfigurement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
scar below the right clavicle have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.118, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for a 
service-connected scar below the right clavicle because the 
disorder is more disabling than contemplated by the current 
10 percent disability rating.  The Board is satisfied that 
the record includes evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, the current level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In February 1956 the veteran was service connected for a 
single disorder identified as residuals of a right shoulder 
injury with limitation of motion and a tender scar.  The RO 
separately service connected the scar, characterized as a 
tender scar below the right clavicle, by a June 1997 rating 
decision which also assigned a 10 disability rating pursuant 
to DC 7804.  Under 38 C.F.R. § 4.118, DC 7804, a superficial 
but tender and objectively painful scar warrants a 10 percent 
disability rating.

Although VA examiners noted the veteran's right clavicle scar 
in examination reports dated in February 1956, February 1961 
and June 1966, there are much more recent descriptions of his 
scar symptomatology.  In April 1997, private and VA 
physicians noted a depressed, tender scar without atrophy in 
the right shoulder area and extending anteriorly below the 
right clavicle.  The veteran told a VA physician who examined 
him in December 1998 that the scar sometimes got tight, hurt 
and restricted his movement particularly in cold weather.  
The examiner described the scar as curved and about 26cm 
long.  Findings included normal skin texture without 
ulceration, breakdown, hypertrophy, depression, inflammation, 
edema, keloid formation, discoloration or disfigurement.  In 
November 1998 two VA fee basis examiners noted the veteran's 
complaints of scar sensitivity and found the scar to have 
been extremely tender but not hypertrophic.  A report of a VA 
scar examination in September 1999 describes the scar as 
curvilinear and about 21cm long.  The physician found 
sensitivity, smooth skin, and the absence of keloid 
formation, ulceration, inflammation or disfigurement.

In consideration of the totality of the evidence the Board 
finds that the veteran's right shoulder scar currently is 
rated properly as 10 percent disabling, the only and the 
highest rating available under DC 7804.  The medical evidence 
generally agrees that the scar is curved, very tender and at 
least 21cm long, with normal skin texture and without 
ulceration, breakdown, hypertrophy, depression, inflammation, 
edema, keloid formation, discoloration or disfigurement.  No 
medical evidence establishes that the scar (as distinct from 
the underlying right shoulder musculoskeletal or neurological 
disorders) caused a limitation of function.  Therefore, no 
higher rating is warranted under DC 7805.  Neither is there 
evidence of disfigurement.  Therefore, a higher rating under 
DCs 7800 or 7806 is not warranted.  No other DC pertaining to 
a skin disorder is applicable in this case.  Based upon the 
foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating in excess of 10 percent for a scar below the right 
clavicle.

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for a scar below the right 
clavicle is denied.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.

Service connection claim

The veteran contends that he has headaches secondary to his 
service-connected disabilities.  He does not assert direct 
service connection for headaches incurred or aggravated in 
service and service medical records do not show in-service 
headaches.  The veteran underwent VA and VA fee basis 
examinations in November and December 1998 and September 
1999, during which he complained of pain from his service-
connected right shoulder disorders radiating to his neck, 
causing headaches.  The claims file does not show that the RO 
sought medical evidence on the issue of whether there is a 
causal relationship between headaches and a service-connected 
disorder.

New statutory provisions expanding VA's duty to assist 
require additional RO action prior to Board review of the 
veteran's claim of entitlement to service connection for 
headaches.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The new provisions 
require VA to make reasonable efforts to assist a veteran to 
obtain evidence necessary to substantiate the claim, to make 
reasonable efforts to obtain records relevant to the claim 
and to provide a medical examination or obtain a medical 
opinion necessary to decide the claim.  Id.  In this case, 
the Board determines that the duty to assist requires VA to 
gather medical evidence on the issue of whether the veteran 
has headaches that are causally linked to a service-connected 
disorder.

Evaluation of shoulder and ulnar nerve disorders

A September 1999 VA joints examination report notes that the 
veteran had been receiving physical therapy and other 
treatment and medications for his right shoulder and right 
arm disorders from a VA orthopedic clinic.  Records of this 
treatment have not been associated with the claims file.  

VA has imputed knowledge of VA medical records 
notwithstanding whether they are included as evidence in a 
veteran's claims file at the time of a VA decision.  Bell v. 
Derwinski, 2 Vet. App. 611, 612-613 (1992) (VA has 
constructive, if not actual, knowledge of records it 
generated); Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992) (when VA knows of relevant records the Board must 
obtain them before proceeding with an appeal).  Therefore, 
because VA has notice of the existence of medical records 
pertaining to the veteran's claims on appeal here and in 
light of VA's duty to assist the veteran, see Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the RO should attempt to locate the records and 
associate them with the claims file.

Reports of examinations in April 1997, November 1998 and 
November 1999 confirm right shoulder and/or right arm pain 
but include no discussion of additional functional loss, if 
any, attributable to pain arising from the service-connected 
disorders.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca 
v. Brown, 8 Vet. App. 202, 206-207 (1995).  Where evidence 
does not adequately evaluate the current state of a disorder 
the VA must provide a new examination.  Olsen v. Principi, 3 
Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992)).  The Board must remand where the 
record before it is inadequate.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).

There is also neurological evidence of diminishing right arm 
sensitivity to sensation and an inability to make a right 
hand fist.  In April 1997 a VA examiner suggested that the 
veteran undergo additional neurological evaluation but no 
record of additional evaluation is associated with the claims 
file.  In addition, there is no medical evidence 
characterizing the level of the paralysis resulting from the 
right ulnar nerve disorder or its likely affect on the 
veteran's day-to-day life.

Finally, the Board notes that since 1997 the veteran has 
complained to examining VA and VA fee basis physicians of his 
increasing inability, due to his service-connected 
disabilities, to perform the duties required by his 
occupation as a rancher.  The veteran should be invited to 
present evidence collaborating these assertions.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must attempt to locate, obtain 
and associate with the claims file 
medical records (not already associated 
with the claims file) of all private and 
VA examinations, treatments and therapy 
pertaining to the veteran's headaches, 
right shoulder and right ulnar nerve 
disorders, including but not limited to 
records of examinations, treatments and 
therapy.

2.  The veteran should be asked to 
present documentary or other evidence 
showing how his service-connected 
disabilities have impeded his 
occupational and social activities.

3.  The RO should arrange to have the 
veteran undergo VA examinations by 
appropriate physicians for headaches and 
for the service-connected right shoulder 
and ulnar nerve disorders as described 
below.  The claims file and a copy of 
this remand must be made available to and 
reviewed by each examining physician. 
Each examining physician must conduct all 
indicated studies.  Each examining 
physician should record pertinent medical 
complaints, symptoms, and clinical 
findings and provide a medical rationale 
for all conclusions.  The veteran is 
advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).
	(a)  Examination is necessary to 
determine whether it is at least as 
likely as not that the veteran has 
headaches which are causally related to 
his service-connected right shoulder or 
right ulnar nerve disorders.
	(b)  Examination is necessary to 
determine the severity of the veteran's 
service connected right shoulder 
disability and the extent to which it 
interferes with his employment.  The 
range of motion of the veteran's right 
shoulder should be reported in all planes 
and in degrees and the examiner should 
express an opinion as to the extent of 
the veteran's disability caused by the 
right shoulder disorder.  The examining 
physician also should review pertinent 
aspects of the veteran's medical and 
employment history and comment upon the 
effects of the veteran's service-
connected right shoulder disorder upon 
his ordinary activity and on how it 
impairs him functionally.  The examiner 
should also specifically comment on the 
degree of functional loss, if any, 
resulting from pain upon motion, weakened 
movement, excess fatigability, or 
incoordination due to the right shoulder 
disorder.  See 38 C.F.R. §§ 4.40, 4.45 
and 4.49 (2000); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).
	(c)  Examination is necessary to 
determine the severity of the veteran's 
service connected right ulnar nerve 
disability and the extent to which it 
interferes with his employment.  If the 
examination discloses incomplete 
paralysis it should be characterized as 
'mild,' 'moderate' or 'severe.'

4.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim of 
entitlement to service connection for headaches, and his 
claims of entitlement to increased ratings for a right 
shoulder disorder and anesthesia of the right ulnar nerve.  
If the RO denies the benefits sought on appeal, it should 
issue supplemental statements of the case and provide the 
veteran with a reasonable time within which to respond.  The 
RO then should return the case to the Board for final 
appellate consideration.


The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



